Exhibit 10.1

BLACK STONE MINERALS, L.P.

LONG-TERM INCENTIVE PLAN

Section 1. Purpose of the Plan. The Black Stone Minerals, L.P. Long-Term
Incentive Plan (the “Plan”) has been adopted by Black Stone Minerals GP, L.L.C.,
a Delaware limited liability company (the “General Partner”), the general
partner of Black Stone Minerals, L.P., a Delaware limited partnership (the
“Partnership”). The Plan is intended to promote the interests of the Partnership
and its Affiliates and to encourage superior performance by providing incentive
compensation awards denominated in or based on Units to Employees, Consultants
and Directors. The Plan is also intended to enhance the ability of the General
Partner, the Partnership and their respective Affiliates to attract and retain
the services of individuals who are essential for the growth and profitability
of the Partnership and to encourage such individuals to devote their best
efforts to advancing the business of the Partnership and its Affiliates.

Section 2. Definitions. As used in the Plan, the following terms shall have the
meanings set forth below:

(a) “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, the Person in question. As used
herein, the term “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.

(b) “ASC Topic 718” means Accounting Standards Codification Topic 718,
Compensation – Stock Compensation, or any successor accounting standard.

(c) “Award” means an Option, Restricted Unit, Phantom Unit, DER, Unit
Appreciation Right, Other Unit-Based Award, or Cash Award granted under the
Plan.

(d) “Award Agreement” means the written or electronic agreement by which an
Award shall be evidenced.

(e) “Board” means the board of directors of the General Partner.

(f) “Bonus Unit” means an Award granted pursuant to Section 6(d).

(g) “Cash Award” means an Award denominated in cash granted under Section 6(e).

(h) “Change of Control” means, and shall be deemed to have occurred upon one or
more of the following events, except as otherwise provided in the applicable
Award Agreement:

(i) any “person” or “group” within the meaning of those terms as used in
Sections 13(d) and 14(d)(2) of the Exchange Act shall beneficially own and
control, directly or indirectly, a number of Units that would entitle such
person or group to vote Units representing, in the aggregate, more than 50% of
the total number of outstanding Common Units and Subordinated Units that are
entitled to vote and be counted for purposes of calculating the required votes,
and that are deemed to be outstanding for purposes of determining a quorum, at
any annual meeting of the limited partners of the Partnership or otherwise in
the election of the Board;



--------------------------------------------------------------------------------

(ii) the limited partners of the Partnership approve, in one transaction or a
series of transactions, a plan of complete liquidation of the Partnership;

(iii) the sale or other disposition by either the General Partner or the
Partnership of all or substantially all of the General Partner’s or the
Partnership’s assets, respectively, in one or more transactions to any Person
other than the General Partner, the Partnership, or any of their respective
Affiliates;

(iv) a transaction resulting in a Person other than the General Partner or an
Affiliate of the General Partner (as determined immediately prior to such event)
being the sole general partner of the Partnership;

(v) individuals who constitute the Incumbent Board cease for any reason to
constitute at least a majority of the Board; or

(vi) the Partnership ceases to own, directly or indirectly, 100% of the
outstanding equity interests of the General Partner.

Notwithstanding the foregoing, if a Change of Control constitutes a payment
event with respect to a 409A Award, a “Change of Control” shall not occur unless
the transaction or event described in subsection (i), (ii), (iii) or (iv) above
also constitutes a “change in control event” within the meaning of Treasury
Regulation Section 1.409A-3(i)(5), as applied to non-corporate entities and as
relates to the holder of such Award, to the extent required to comply with
Section 409A.

(i) “Code” means the Internal Revenue Code of 1986, as amended.

(j) “Committee” means the Board or such committee of, and appointed by, the
Board to administer the Plan; provided, however, that in the absence of the
Board’s appointment of a committee to administer the Plan, the Compensation
Committee of the Board shall serve as the Committee.

(k) “Common Unit” means an interest in the Partnership having the rights and
obligations specified with respect to Common Units in the Partnership Agreement.

(l) “Consultant” means an individual, other than a Director or Employee, who
renders bona fide consulting or advisory services to the General Partner, the
Partnership, or any of their respective Affiliates.

(m) “DER” means a distribution-equivalent right representing a contingent right
to receive an amount in cash, Units, Restricted Units, or Phantom Units, as
determined by the Committee in its sole discretion, equal in value to the
distributions made by the Partnership with respect to a Unit during the period
such Award is outstanding.

(n) “Director” means a member of the Board who is not an Employee.

 

2



--------------------------------------------------------------------------------

(o) “Employee” means an employee of the General Partner, the Partnership, or any
of their respective Affiliates.

(p) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(q) “Fair Market Value” means, as of any given date, (i) with respect to a
Common Unit, (x) if the Common Units are traded on a national securities
exchange on such date, the closing sales price of a Common Unit on such date
during normal trading hours (or, if there are no reported sales on such date, on
the last date prior to such date on which there were reported sales) on the New
York Stock Exchange or, if the Common Units are not then listed on such
exchange, on any other national securities exchange on which the Common Units
are listed or on an inter-dealer quotation system, in any case, as reported in
such source as the Committee shall select or (y) if there is no regular public
trading market for the Common Units at the time a determination of fair market
value is required to be made hereunder, the amount determined in good faith by
the Committee to be the fair market value of a Common Unit as of such date; and
(ii) with respect to a Subordinated Unit, the amount determined in good faith by
the Committee to be the fair market value of a Subordinated Unit as of such
date.

(r) “Incumbent Board” means the portion of the Board constituted of the
individuals who are Directors as of the effective date of the Plan and any other
individual who becomes a Director after the effective date of the Plan and whose
election or appointment by the Board or nomination for election by the
Partnership’s limited partners was approved by a vote of at least a majority of
the Directors then comprising the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of Directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Incumbent Board.

(s) “Option” means an option to purchase Units granted pursuant to Section 6(a).

(t) “Other Unit-Based Award” means an Award granted pursuant to Section 6(e).

(u) “Participant” means an Employee, Consultant or Director granted an Award
under the Plan.

(v) “Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership, as amended, restated and otherwise
modified from time to time.

(w) “Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
governmental agency, or political subdivision thereof or other entity.

(x) “Phantom Unit” means a notional interest granted under Section 6(b) that, to
the extent vested, entitles the Participant to receive a Unit (or such greater
or lesser number of Units as may be provided pursuant to the applicable Award
Agreement), an amount of cash equal to the Fair Market Value of a Unit (or such
greater or lesser number of Units as may be provided pursuant to the applicable
Award Agreement) or a combination thereof, as determined by the Committee in its
discretion and as provided in the applicable Award Agreement.

 

3



--------------------------------------------------------------------------------

(y) “Qualified Member” means a member of the Committee who is a “nonemployee
director” within the meaning of Rule 16b-3.

(z) “Restricted Period” means the period established by the Committee with
respect to an Award or Unit during which the Award or Unit remains subject to
restrictions established by the Committee, including, a period during which an
Award or Unit is subject to forfeiture or restrictions on transfer, or is not
yet exercisable by or payable to the Participant, as the case may be. As the
context requires, the word “vest” and its derivatives refers to the lapse of
some or all, as the case may be, of the restrictions imposed on an Award or Unit
during such Restricted Period.

(aa) “Restricted Unit” means a Unit granted pursuant to Section 6(b) that is
subject to a Restricted Period.

(bb) “Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange Act
or any successor rule or regulation thereto as in effect from time to time.

(cc) “SEC” means the Securities and Exchange Commission, or any successor
thereto.

(dd) “Section 409A” means Section 409A of the Code and the Treasury regulations
and other interpretive guidance issued thereunder, including, without
limitation, any such regulations or guidance that may be amended or issued after
the effective date of the Plan.

(ee) “Subordinated Unit” means an interest in the Partnership having the rights
and obligations specified with respect to Subordinated Units in the Partnership
Agreement. The term “Subordinated Unit” does not refer to or include a Common
Unit.

(ff) “UDR” means a distribution made by the Partnership with respect to a
Restricted Unit.

(gg) “Unit” means a Common Unit or a Subordinated Unit. In the context of a
particular Award, references in the Plan to a “Unit” shall be a reference to
either a Common Unit or a Subordinated Unit, determined based on the type of
Units with respect to which such Award is granted.

(hh) “Unit Appreciation Right” or “UAR” means an Award that, upon exercise,
entitles the holder to receive the excess of the Fair Market Value of a Unit on
the exercise date of the UAR over the exercise price established for such UAR.
Such excess may be paid in cash or in Units as determined by the Committee in
its discretion and as provided in the applicable Award Agreement.

Section 3. Administration.

(a) Authority of the Committee. The Plan shall be administered by the Committee,
subject to Section 3(b); provided, however, that in the event that the Board is
not also serving as the Committee, the Board, in its sole discretion, may at any
time and from time to time exercise any and all rights and duties of the
Committee under the Plan. The governance of the Committee shall be subject to
the charter, if any, of the Committee as approved by the Board. Subject to the

 

4



--------------------------------------------------------------------------------

following and applicable law, the Committee, in its sole discretion, may
delegate any or all of its powers and duties under the Plan, including the power
to grant Awards under the Plan, to the Chief Executive Officer of the General
Partner, subject to such limitations on such delegated powers and duties as the
Committee may impose, if any. Upon any such delegation all references in the
Plan to the “Committee”, other than in Section 7, shall be deemed to include the
Chief Executive Officer; provided, however, that such delegation shall not limit
the Chief Executive Officer’s right to receive Awards under the Plan.
Notwithstanding the foregoing, the Chief Executive Officer may not grant Awards
to, or take any action with respect to any Award previously granted to, a person
who is then an officer subject to Rule 16b-3 or a Director. Subject to the terms
of the Plan and applicable law, and in addition to other express powers and
authorizations conferred on the Committee by the Plan, the Committee shall have
full power and authority to:

(i) designate Participants;

(ii) determine the type or types of Awards to be granted to a Participant;

(iii) determine the number and type of Units to be covered by Awards;

(iv) determine the terms and conditions of any Award, consistent with the terms
of the Plan, which terms may include any provision regarding the acceleration of
vesting or waiver of forfeiture restrictions or any other condition or
limitation regarding an Award, based on such factors as the Committee shall
determine, in its sole discretion;

(v) determine whether, to what extent, and under what circumstances Awards may
be vested, settled, exercised, canceled, or forfeited;

(vi) interpret and administer the Plan and any instrument or agreement relating
to an Award made under the Plan;

(vii) establish, amend, suspend, or waive such rules and regulations and appoint
such agents as it shall deem appropriate for the proper administration of the
Plan; and

(viii) make any other determination and take any other action that the Committee
deems necessary or desirable for the administration of the Plan.

The Committee may correct any defect, supply any omission, or reconcile any
inconsistency in the Plan, in any Award or in any Award Agreement in such manner
and to such extent as the Committee deems necessary or appropriate. Unless
otherwise expressly provided in the Plan, all designations, determinations,
interpretations, and other decisions under or with respect to the Plan or any
Award shall be within the sole discretion of the Committee, may be made at any
time, and shall be final, conclusive, and binding upon all Persons, including
the General Partner, the Partnership, any of their respective Affiliates, any
Participant, and any beneficiary of any Award.

(b) Authority of a Subcommittee of the Committee. If the Board is not
functioning as the Committee, then at any time that a member of the Committee is
not a Qualified Member, any action of the Committee relating to an Award granted
or to be granted to a Participant who is then subject to Section 16 of the
Exchange Act in respect of the Partnership may be taken either

 

5



--------------------------------------------------------------------------------

(i) by a subcommittee, designated by the Committee, composed solely of two or
more Qualified Members, (ii) by the Committee but with each such member who is
not a Qualified Member abstaining or recusing himself or herself from such
action; provided, however, that upon such abstention or recusal the Committee
remains composed solely of two or more Qualified Members, or (iii) by the full
Board. Any such action described in clauses (i), (ii), or (iii) of the preceding
sentence shall be deemed to be the action of the Committee for all purposes of
the Plan.

(c) Limitation of Liability. The Committee and each member thereof shall be
entitled to, in good faith, rely or act upon any report or other information
furnished to him or her by any Employee, the General Partner’s or the
Partnership’s legal counsel, independent auditors, consultants, or any other
agents assisting in the administration of the Plan. Members of the Committee and
any Employee acting at the direction or on behalf of the Committee shall not be
personally liable for any action or determination taken or made in good faith
with respect to the Plan, and shall, to the fullest extent permitted by law, be
indemnified and held harmless by the General Partner with respect to any such
action or determination.

Section 4. Units.

(a) Limits on Units Deliverable. Subject to adjustment as provided in
Section 4(c) and Section 7, the number of Common Units and Subordinated Units,
in the aggregate, that may be delivered with respect to Awards under the Plan is
15,148,096. If any Award is forfeited, cancelled, exercised, settled in cash, or
otherwise terminates or expires without the actual delivery of Units pursuant to
such Award (the grant of Restricted Units is not a delivery of Units for this
purpose unless and until the Restricted Period for such Restricted Units
lapses), or if any Units under an Award are held back to cover the exercise
price or tax withholding (including the withholding of Units with respect to an
Award of Restricted Units), then, in either such case, the Units underlying such
Awards that are so forfeited, cancelled, exercised, settled in cash or that
otherwise terminate or expire without the actual delivery of Units and Units so
held back shall be available to satisfy future Awards under the Plan.
Notwithstanding any other provision of the Plan to the contrary, the aggregate
grant date fair value (computed as of the date of grant in accordance with
applicable financial accounting rules) of all Awards granted to any Director
during any single calendar year shall not exceed $500,000; provided, however,
that such limitation shall be $600,000 in the first year a Person becomes a
Director. There shall not be any limitation on the number of Awards that may be
paid in cash.

(b) Sources of Units Deliverable under Awards. Any Units delivered pursuant to
an Award shall consist, in whole or in part, of (i) Common Units acquired in the
open market; (ii) Common Units or Subordinated Units acquired from the
Partnership (including newly issued Common Units or Subordinated Units), any
Affiliate of the Partnership, or any other Person; or (iii) any combination of
the foregoing, as determined by the Committee in its discretion.

(c) Adjustments.

(i) Certain Restructurings. Upon the occurrence of any “equity restructuring”
event that could result in an additional compensation expense to the General
Partner or the

 

6



--------------------------------------------------------------------------------

Partnership pursuant to the provisions of ASC Topic 718 if adjustments to Awards
with respect to such event were discretionary, the Committee shall equitably
adjust the number and type of Units (or other securities or property) covered by
each outstanding Award and the terms and conditions, including the exercise
price and performance criteria (if any), of such Award to equitably reflect such
event and shall adjust the number and type of Units (or other securities or
property) with respect to which Awards may be granted under the Plan after such
event; provided, however, that no adjustment to any Award shall materially
reduce the benefit to a Participant immediately prior to such adjustment without
the consent of such Participant. Upon the occurrence of any other similar event
that would not result in an accounting charge under ASC Topic 718 if the
adjustment to Awards with respect to such event were subject to discretionary
action, the Committee shall have complete discretion to adjust Awards and the
number and type of Units (or other securities or property) with respect to which
Awards may be granted under the Plan in such manner as it deems appropriate with
respect to such other event. In the event the Committee makes any adjustment
pursuant to the foregoing provisions of this Section 4(c), the Committee shall
make a corresponding and proportionate adjustment with respect to the maximum
number of Units that may be delivered with respect to Awards under the Plan as
provided in Section 4(a) and the kind of Units or other securities available for
grant under the Plan.

(ii) Other Adjustments. Subject to, and without limiting the scope of, the
provisions of Section 4(c)(i), in the event that the Committee determines that
any distribution (whether in the form of cash, Units, other securities, or other
property), recapitalization, split, reverse split, reorganization, merger,
Change of Control, consolidation, split-up, spin-off, combination, repurchase,
or exchange of Units or other securities of the Partnership, issuance of
warrants or other rights to purchase Units or other securities of the
Partnership, or other similar transaction or event affects the Units such that
an adjustment is determined by the Committee, in its sole discretion, to be
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, then the
Committee shall, in such manner as it may deem equitable, adjust any or all of
(A) the number and type of Units (or other securities or property) with respect
to which Awards may be granted, (B) the number and type of Units (or other
securities or property) subject to outstanding Awards, and (C) the grant or
exercise price with respect to any Award or, if deemed appropriate, make
provision for a cash payment to the holder of an outstanding Award; provided,
that the number of Units subject to any Award shall always be a whole number.
Further, upon the occurrence of any event described in the preceding sentence,
the Committee, acting in its sole discretion without the consent or approval of
any holder, may effect one or more of the following alternatives, which may vary
among individual holders and which may vary among Awards:

(A) remove any applicable forfeiture restrictions on any Award;

(B) accelerate the time of exercisability or the time at which the Restricted
Period shall lapse to a specific date specified by the Committee;

(C) require the mandatory surrender to the General Partner or the Partnership by
selected holders of some or all of the outstanding Awards held by such holders
(irrespective of whether such Awards are then subject to a Restricted Period or
other restrictions pursuant to the Plan) as of a date specified by the
Committee, in which event the Committee shall thereupon cancel such Awards and
cause the General Partner,

 

7



--------------------------------------------------------------------------------

the Partnership or any of their respective Affiliates to pay to each holder an
amount of cash per Unit equal to the per Unit value as determined by the
Committee as of the date determined by the Committee to be the date of
cancellation and surrender of such Awards less the exercise price, if any,
applicable to such Awards; provided, however, that to the extent the exercise
price of an Option or UAR exceeds such per Unit value as determined by the
Committee, no consideration will be paid with respect to that Award;

(D) cancel Awards that remain subject to a Restricted Period as of a date
specified by the Committee without payment of any consideration to the
Participant for such Awards; or

(E) make such adjustments to Awards then outstanding as the Committee deems
appropriate to reflect such event (including, without limitation, the
substitution of new awards for Awards); provided, however, that the Committee
may determine in its sole discretion that no adjustment is necessary to Awards
then outstanding.

Section 5. Eligibility. Any Employee, Consultant or Director shall be eligible
to be designated a Participant and receive an Award under the Plan.

Section 6. Awards.

(a) Options and UARs. The Committee shall have the authority to determine the
Employees, Consultants, and Directors to whom Options or UARs shall be granted,
the number of Units to be covered by each Option or UAR, the exercise price
therefor, the Restricted Period and other conditions and limitations applicable
to the exercise of the Option or UAR, including the following terms and
conditions and such additional terms and conditions, as the Committee shall
determine, that are not inconsistent with the provisions of the Plan.

(i) Exercise Price. The exercise price per Unit purchasable under an Option or
subject to a UAR shall be determined by the Committee at the time the Option or
UAR is granted but, except with respect to substitute Awards pursuant to
Section 6(f)(viii), may not be less than the Fair Market Value of a Unit as of
the date of grant of such Option or UAR.

(ii) Time and Method of Exercise. The Committee shall determine the exercise
terms and the Restricted Period, if any, with respect to an Option or UAR, which
may include a provision for accelerated vesting upon the achievement of
specified performance goals or other events and the method or methods by which
payment of the exercise price with respect to an Option or UAR may be made or
deemed to have been made, which may include cash, check acceptable to the
General Partner, withholding Units having a Fair Market Value on the exercise
date equal to the relevant exercise price from the Award, a “cashless-broker”
exercise through procedures approved by the General Partner, other securities or
other property, a note (in a form acceptable to the General Partner), or any
combination of the foregoing methods.

(iii) Forfeitures. Except as otherwise provided in the terms of the Award
Agreement, upon termination of a Participant’s employment with (or service to)
the General Partner and its Affiliates or membership on the Board, whichever is
applicable, for any reason during the applicable Restricted Period, all
outstanding Options and UARs awarded to the Participant shall be automatically
forfeited on such termination.

 

8



--------------------------------------------------------------------------------

(b) Restricted Units and Phantom Units. The Committee shall have the authority
to determine the Employees, Consultants, and Directors to whom Restricted Units
or Phantom Units shall be granted, the number of Restricted Units or Phantom
Units to be granted to each such Participant, the applicable Restricted Period,
the conditions under which the Restricted Units or Phantom Units may become
vested or forfeited, and such other terms and conditions as the Committee may
establish with respect to such Awards, including whether DERs are granted with
respect to the Phantom Units.

(i) UDRs. To the extent determined by the Committee, in its discretion, the
Award Agreement for a grant of Restricted Units may provide that distributions
made by the Partnership with respect to the Restricted Units shall be subject to
the same forfeiture and other restrictions as the Restricted Unit and, if
restricted, such distributions shall be held, with or without interest or other
earnings credit (as determined by the Committee), until the Restricted Unit
vests or is forfeited with the UDR being paid or forfeited at the same time, as
the case may be. Absent such a restriction on the UDRs in the Award Agreement,
UDRs shall be paid to the holder of the Restricted Unit without restriction at
the same time as cash distributions are paid by the Partnership to its
unitholders.

(ii) Forfeitures. Except as otherwise provided in the terms of the applicable
Award Agreement, upon termination of a Participant’s employment with (or service
to) the General Partner and its Affiliates or membership on the Board, whichever
is applicable, for any reason during the applicable Restricted Period, all
outstanding, unvested Restricted Units and Phantom Units awarded to the
Participant shall be automatically forfeited on such termination.

(iii) Lapse of Restrictions.

(A) Phantom Units. Unless otherwise provided in the applicable Award Agreement,
upon or as soon as reasonably practical following the vesting of each Phantom
Unit, subject to Section 8(b), the Participant shall be entitled to settlement
of such Phantom Unit and shall receive one Unit (or such greater or lesser
number of Units as may be provided pursuant to the applicable Award Agreement)
or an amount in cash equal to the Fair Market Value (for purposes of this
Section 6(b)(iii), as calculated on the last day of the Restricted Period) of a
Unit (or such greater or lesser number of Units as may be provided pursuant to
the applicable Award Agreement) or a combination thereof, as determined by the
Committee in its discretion and as provided in the applicable Award Agreement.

(B) Restricted Units. Upon or as soon as reasonably practicable following the
vesting of each Restricted Unit, subject to Section 8(b), the Participant shall
be entitled to have the restrictions removed from his or her Unit certificate
(or book entry account, as applicable).

(c) DERs. The Committee shall have the authority to determine the Employees,
Consultants, and Directors to whom DERs are granted, whether such DERs are
tandem or separate Awards, whether such DERs shall be paid directly to the
Participant, be credited to a bookkeeping account (with or without interest or
other earnings credit), any vesting restrictions and payment provisions
applicable to the DERs, and such other provisions or restrictions as determined
by the Committee in its discretion, all of which shall be specified in the
applicable

 

9



--------------------------------------------------------------------------------

Award Agreements. Distributions in respect of DERs shall be credited as of the
distribution dates during the period between the date an Award is granted to a
Participant and the date such Award vests, is exercised, is distributed or
expires, as determined by the Committee. Such DERs shall be converted to cash,
Units, Restricted Units, or Phantom Units by such formula and at such times and
subject to such limitations as may be determined by the Committee. Tandem DERs
may be subject to the same or different vesting restrictions as the underlying
Award, or be subject to such other provisions or restrictions as determined by
the Committee in its discretion.

(d) Bonus Units and Awards in Lieu of Obligations. The Committee is authorized
to grant Units as a bonus or to grant Units in lieu of obligations to pay cash
or deliver other property under the Plan or under other plans or compensatory
arrangements to such Employees, Consultants and Directors and in such amounts as
the Committee, in its discretion, may select. Bonus Units or Awards granted
hereunder shall be subject to such other terms and conditions as shall be
determined by the Committee.

(e) Other Unit-Based Awards; Cash Awards. Other Unit-Based Awards may be granted
under the Plan to such Employees, Consultants, and Directors as the Committee,
in its discretion, may select. An Other Unit-Based Award shall be an award
denominated or payable in, valued in or otherwise based on or related to Units,
in whole or in part. The Committee shall determine the terms and conditions of
any Other Unit-Based Award, including whether such Other Unit-Based Award (or
any portion thereof) is fully vested when granted and, if such Other Unit-Based
Award (or any portion thereof) is not fully vested when granted, the conditions
under which such Other Unit-Based Award (or the unvested portion thereof) may
become vested or forfeited. Other Unit-Based Awards may be paid in cash, Units
(including Restricted Units) or any combination thereof as provided in the
applicable Award Agreement. Cash Awards, as an element of or supplement to, or
independent of any other Award under the Plan, may also be granted pursuant to
this Section 6(e).

(f) Certain Provisions Applicable to Awards.

(i) Awards May Be Granted Separately or Together. Awards may, in the discretion
of the Committee, be granted either alone or in addition to, in tandem with, or
in substitution for any other Award granted under the Plan or any award granted
under any other plan of the General Partner or any Affiliate of the General
Partner. Awards granted in addition to or in tandem with other Awards or awards
granted under any other plan of the General Partner, the Partnership or any of
their respective Affiliates may be granted either at the same time as or at a
different time from the grant of such other Awards or awards.

(ii) Limits on Transfer of Awards.

(A) Except as provided in Section 6(f)(ii)(C), each Option and UAR shall be
exercisable only by the Participant during the Participant’s lifetime, or by the
Person to whom the Participant’s rights shall pass by will or the laws of
descent and distribution.

(B) Except as provided in Section 6(f)(ii)(C), no Award and no right under any
such Award may be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by a Participant other than by will or the laws of
descent and distribution and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void and unenforceable
against the General Partner, the Partnership or any of their respective
Affiliates.

 

10



--------------------------------------------------------------------------------

(C) The Committee may provide in an Award Agreement or in its discretion that an
Award may, on such terms and conditions as the Committee may from time to time
establish, be transferred by a Participant without consideration to any “family
member” of the Participant, as defined in the instructions to use of the Form
S-8 Registration Statement under the Securities Act of 1933, as amended, or any
related family trust, limited partnership or other transferee specifically
approved by the Committee.

(iii) Term of Awards. The term of each Award shall be for such period as may be
determined by the Committee.

(iv) Issuance of Units. The Units or other securities of the Partnership
delivered pursuant to an Award may be evidenced in any manner deemed appropriate
by the Committee in its sole discretion, including, without limitation, in the
form of a certificate issued in the name of the Participant or by book entry,
electronic or otherwise and shall be subject to such stop transfer orders and
other restrictions as the Committee may deem advisable under the Plan or the
rules, regulations, and other requirements of the SEC, any securities exchange
upon which such Units or other securities are then listed, and any applicable
laws, and the Committee may cause a legend or legends to be inscribed on any
certificates, if applicable, to make appropriate reference to such restrictions.

(v) Consideration for Grants. To the extent permitted by applicable law, Awards
may be granted for such consideration, including services, as the Committee
shall determine.

(vi) Delivery of Units or other Securities and Payment by Participant of
Consideration. Notwithstanding anything in the Plan or any Award Agreement to
the contrary, the Partnership shall not be required to issue or deliver any
certificates or make any book entries evidencing Units pursuant to the exercise
or vesting of any Award unless and until the Board or the Committee has
determined, with advice of counsel, that (A) the issuance of such Units is in
compliance with all applicable laws, regulations of governmental authorities,
and, if applicable, the requirements of any securities exchange on which the
Units are listed or traded, and (B) the Units are covered by an effective
registration statement or applicable exemption from registration. In addition to
the terms and conditions provided herein, the Board or the Committee may require
that a Participant make such reasonable covenants, agreements, and
representations as the Board or the Committee, in its discretion, deems
advisable in order to comply with any such laws, regulations, or requirements.
Without limiting the generality of the foregoing, the delivery of Units pursuant
to the exercise or vesting of an Award may be deferred for any period during
which, in the good faith determination of the Committee, the Partnership is not
reasonably able to obtain or deliver Units pursuant to such Award without
violating applicable law or the applicable rules or regulations of any
governmental agency or authority or securities exchange. No Units or other
securities shall be delivered pursuant to any Award until payment in full of any
amount required to be paid pursuant to the Plan or the applicable Award
Agreement (including any exercise price or tax withholding) is received by the
General Partner. Such payment may be made by such method or methods and in such
form or forms as the Committee shall determine,

 

11



--------------------------------------------------------------------------------

including cash, other Awards, withholding of Units, cashless broker exercises
with simultaneous sale, or any combination thereof; provided that the combined
value, as determined by the Committee, of all cash and cash equivalents and the
Fair Market Value of any such Units or other property so tendered to the General
Partner, as of the date of such tender, is at least equal to the full amount
required to be paid to the General Partner pursuant to the Plan or the
applicable Award Agreement.

(vii) Change of Control. If specifically provided in an Award Agreement, upon a
Change of Control the Award may automatically vest and be payable or become
exercisable in full, as the case may be.

(viii) Substitute Awards. Awards may be granted under the Plan in substitution
of similar awards held by individuals who are or who become Employees,
Consultants or Directors in connection with a merger, consolidation or
acquisition by the Partnership or one of its Affiliates of another entity or the
securities or assets of another entity (including in connection with the
acquisition by the Partnership or one of its Affiliates of additional securities
of an entity that is an existing Affiliate of the Partnership). To the extent
permitted by Section 409A, such substitute Awards that are Options or UARs may
have exercise prices less than the Fair Market Value of a Unit on the date of
the substitution.

(ix) Prohibition on Repricing of Options and UARs. Subject to the provisions of
Section 4(c) and Section 7(c), the terms of outstanding Award Agreements may not
be amended without the approval of the Partnership’s unitholders so as to:

(A) reduce the Unit exercise price of any outstanding Options or UARs,

(B) grant a new Option, UAR or other Award in substitution for, or upon the
cancellation of, any previously granted Option or UAR that has the effect of
reducing the exercise price thereof,

(C) exchange any Option or UAR for Units, cash, or other consideration when the
exercise price per Unit under such Option or UAR exceeds the Fair Market Value
of the underlying Units, or

(D) take any other action that would be considered a “repricing” of an Option or
UAR under the listing standards of the New York Stock Exchange or, if the Units
are not then-listed on such exchange, to the extent applicable, on any other
national securities exchange on which the Units are listed.

Subject to Section 4(c), Section 7(c) and Section 8(n), the Committee shall have
the authority, without the approval of the Partnership’s unitholders, to amend
any outstanding Award to increase the per Unit exercise price of any outstanding
Options or UARs or to cancel and replace any outstanding Options or UARs with
the grant of Options or UARs having a per Unit exercise price that is equal to
or greater than the per Unit exercise price of the original Options or UARs.

Section 7. Amendment and Termination. Except to the extent prohibited by
applicable law:

(a) Amendments to the Plan. Except as required by applicable law or the rules of
the principal securities exchange on which the Units are traded and subject to
Section 7(b) below, the Board or the Committee may amend, alter, suspend,
discontinue, or terminate the Plan in any manner, including increasing the
number of Units available for Awards under the Plan, without the consent of any
partner, Participant, other holder or beneficiary of an Award, or other Person.

 

12



--------------------------------------------------------------------------------

(b) Amendments to Awards. Subject to Section 7(a), the Committee may waive any
conditions or rights under, amend any terms of, or alter any Award theretofore
granted (including, without limitation, requiring or allowing for an election to
settle an Award in cash), provided no change in any Award shall materially
reduce the benefit to a Participant immediately prior to such change without the
consent of such Participant.

(c) Adjustment of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events. The Committee is hereby authorized to make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including the events described in Section 4(c)) affecting
the Partnership or the financial statements of the Partnership, or of changes in
applicable laws, regulations, or accounting principles, whenever the Committee
determines that such adjustments are appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan or such Award.

Section 8. General Provisions.

(a) No Rights to Award. No Person shall have any claim to be granted any Award
under the Plan, and there is no obligation for uniformity of treatment of
Participants. The terms and conditions of Awards need not be the same with
respect to each recipient.

(b) Tax Withholding. Unless other arrangements have been made that are
acceptable to the General Partner or any of its Affiliates, the General Partner
or any Affiliate of the General Partner is authorized to deduct, withhold, or
cause to be deducted or withheld, from any Award, from any payment due or
transfer made under any Award, or from any compensation or other amount owing to
a Participant the amount (in cash, Units, including Units that would otherwise
be issued pursuant to such Award, or other property) of any applicable taxes
payable in respect of the grant or settlement of an Award, its exercise, the
lapse of restrictions thereon, or any other payment or transfer under an Award
or under the Plan and to take such other action as may be necessary in the
opinion of the General Partner or any Affiliate of the General Partner to
satisfy its withholding obligations for the payment of such taxes. In the event
that Units that would otherwise be issued pursuant to an Award are used to
satisfy such withholding obligations, the number of Units that may be withheld
or surrendered shall be limited to the number of Units that have a Fair Market
Value on the date of withholding equal to the aggregate amount of such
liabilities based on the minimum statutory withholding rates for federal, state,
local and foreign income tax and payroll tax purposes that are applicable to
such taxable income; provided, however, that such withholding may be based on
rates in excess of the minimum statutory withholding rates if (x) the Committee
(i) determines that such withholding would not result in adverse accounting, tax
or other consequences to the General Partner or any of its Affiliates (other
than immaterial administrative, reporting or similar consequences) and
(ii) authorizes such withholding at such greater rates and (y) the holder of
such Award consents to such withholding at such greater rates.

 

13



--------------------------------------------------------------------------------

(c) No Right to Employment or Service Relationship. The grant of an Award shall
not be construed as giving a Participant the right to be retained in the employ
of the General Partner or any of its Affiliates, to continue providing
consulting services, or to remain on the Board, as applicable. Furthermore, the
General Partner or an Affiliate of the General Partner may at any time dismiss a
Participant from employment or his or her service relationship, free from any
liability or any claim under the Plan, unless otherwise expressly provided in
the Plan, any Award Agreement or other written agreement between any such entity
and a Participant.

(d) Governing Law. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Delaware without regard to its conflict of laws
principles.

(e) Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable law or, if it cannot be construed or deemed amended
without, in the determination of the Committee, materially altering the intent
of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person, or Award, and the remainder of the Plan and any such Award
shall remain in full force and effect.

(f) Other Laws. The Committee may refuse to issue or transfer any Units or other
consideration under an Award if, in its sole discretion, it determines that the
issuance or transfer of such Units or such other consideration might violate any
applicable law or regulation or the rules of the principal securities exchange
on which the Units are then traded, or entitle the Partnership or an Affiliate
of the Partnership to recover the same under Section 16(b) of the Exchange Act,
and any payment tendered to the General Partner by a Participant, other holder,
or beneficiary in connection with the exercise of such Award shall be promptly
refunded to the relevant Participant, holder or beneficiary.

(g) No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the General Partner or any Affiliate of the General Partner
and a Participant or any other Person. To the extent that any Person acquires a
right to receive payments from the General Partner or any Affiliate of the
General Partner pursuant to an Award, such right shall be no greater than the
right of any general unsecured creditor of the General Partner or such
Affiliate.

(h) No Fractional Units. No fractional Units shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine in its sole
discretion whether cash, other securities, or other property shall be paid or
transferred in lieu of any fractional Units or whether such fractional Units or
any rights thereto shall be canceled, terminated, or otherwise eliminated with
or without consideration.

(i) Headings. Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision hereof.

(j) Facility Payment. Any amounts payable hereunder to any individual under
legal disability or who, in the judgment of the Committee, is unable to properly
manage his financial

 

14



--------------------------------------------------------------------------------

affairs, may be paid to the legal representative of such individual, or may be
applied for the benefit of such individual in any manner that the Committee may
select, and the General Partner, the Partnership and their respective Affiliates
shall be relieved of any further liability for payment of such amounts.

(k) Participation by Affiliates. In making Awards to Employees employed by, or
Consultants providing services to, an Affiliate of the General Partner, the
Committee shall be acting on behalf of the Affiliate of the General Partner, and
to the extent the Partnership has an obligation to reimburse the General Partner
for compensation paid to Employees or Consultants for services rendered for the
benefit of the Partnership, such reimbursement payments may be made by the
Partnership directly to the Affiliate of the General Partner, and, if made to
the General Partner, shall be received by the General Partner as agent for the
Affiliate of the General Partner.

(l) Allocation of Costs. Nothing herein shall be deemed to override, amend, or
modify any cost sharing arrangement, omnibus agreement, or other arrangement
between the General Partner, the Partnership, and any of their respective
Affiliates regarding the sharing of costs between such entities.

(m) Gender and Number. Words in the masculine gender shall include the feminine
gender, the plural shall include the singular and the singular shall include the
plural.

(n) Compliance with Section 409A. Nothing in the Plan or any Award Agreement
shall operate or be construed to cause the Plan or an Award that is subject to
Section 409A to fail to comply with the requirements of Section 409A. The
applicable provisions of Section 409A are hereby incorporated by reference and
shall control over any Plan or Award Agreement provision in conflict therewith
or that would cause a failure of compliance thereunder, to the extent necessary
to resolve such conflict or obviate such failure. Subject to any other
restrictions or limitations contained herein, in the event that a “specified
employee” (as defined under Section 409A) becomes entitled to a payment under an
Award that constitutes a “deferral of compensation” (as defined under
Section 409A) on account of a “separation from service” (as defined under
Section 409A), to the extent required by the Code, such payment shall not occur
until the date that is six months plus one day from the date of such separation
from service. Any amount that is otherwise payable within the six-month period
described herein will be aggregated and paid in a lump sum without interest.
Notwithstanding any provision herein to the contrary, none of the Board, the
Committee, the Partnership, the General Partner or any of their respective
Affiliates makes any representations that any Awards (or payments with respect
to any Awards) are exempt from or compliant with Section 409A and in no event
shall the Board, the Committee, the Partnership, the General Partner or any of
their respective Affiliates be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by any Participant on
account of non-compliance with Section 409A.

(o) No Guarantee of Tax Consequences. None of the Board, the Committee, the
Partnership, the General Partner, or any of their respective Affiliates
(i) provides or has provided any tax advice to any Participant or any other
Person or makes or has made any assurance, commitment or guarantee that any
federal, state, local or other tax treatment will (or will not) apply or be
available to any Participant or other Person or (ii) assumes any liability with
respect to any tax or associated liabilities to which any Participant or other
Person may be subject.

 

15



--------------------------------------------------------------------------------

(p) Clawback. To the extent required by applicable law or any applicable
securities exchange listing standards, or as otherwise determined by the
Committee, Awards and amounts paid or payable pursuant to or with respect to
Awards shall be subject to the provisions of any applicable clawback policies or
procedures adopted by the General Partner or the Partnership, which clawback
policies or procedures may provide for forfeiture, repurchase, or recoupment of
Awards and amounts paid or payable pursuant to or with respect to Awards.
Notwithstanding any provision of the Plan or any Award Agreement to the
contrary, the General Partner and the Partnership reserve the right, without the
consent of any Participant or beneficiary of any Award, to adopt any such
clawback policies and procedures, including such policies and procedures
applicable to the Plan or any Award Agreement with retroactive effect.

Section 9. Term of the Plan. The Plan shall be effective on the date on which it
is adopted by the Board and shall continue until the earliest of (i) the date
terminated by the Board or the Committee, (ii) the date that all Units available
under the Plan have been delivered to Participants, or (iii) the 10th
anniversary of the date on which the Plan is adopted by the Board. However,
unless otherwise expressly provided in the Plan or in an applicable Award
Agreement, any Award granted prior to such termination, and the authority of the
Board or the Committee under the Plan or an Award Agreement to amend, alter,
adjust, suspend, discontinue, or terminate any such Award or to waive any
conditions or rights under such Award, shall extend beyond such termination
date.

 

16